i          i        i                                                               i      i         i




                                  MEMORANDUM OPINION


                                         No. 04-09-00206-CV

                            Frank BROWN and United Parcel Service, Inc.,
                                          Appellants

                                                   v.

                                      Mary Helen BALDERAS,
                                             Appellee

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-08698
                               Honorable Larry Noll, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: August 19, 2009

DISMISSED

           The appellants have filed a motion to dismiss this appeal. We grant the motion and dismiss

the appeal. See TEX . R. APP . P. 42.1(a)(1). Costs of appeal are assessed against the appellants.

                                                        PER CURIAM